Citation Nr: 1755262	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  17-46 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from January 1958 to January 1961and from November 1962 to July 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

A previous claim of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities was denied by the RO in August 2009 and subsequently by the Board in August 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities have not rendered him incapable of securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU have not been met.  38 U.S.C. §§ 1155, 5110(a), (b) (2) (2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities, with the thrust of his assertions focused on his service-connected bilateral high frequency hearing loss.  See VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability received March 25, 2016.

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

TDIU may be assigned under certain circumstances when a veteran's schedular rating is less than total and one or more service-connected disabilities render them unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  As indicated in an August 2017 rating decision, the Veteran meets the criteria for consideration for a schedular TDIU rating, as his service-connected bilateral hearing loss disability has been evaluated as 80 percent disabling or higher effective December 18, 2008; and his combined evaluation, considering all of his service-connected disabilities, has not been more than 90 percent throughout the period on appeal.  See 38 C.F.R. § 4.16(a). 

In analyzing the meaning of "substantially gainful employment," courts have concluded that "the test is whether a particular job is realistically within the physical and mental capabilities of the claimant."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  Accordingly, a Veteran need not establish "100 percent unemployability" to prove an inability to maintain a "substantially gainful occupation;" the use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

To be granted TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Unlike the general disability rating schedule, which is based on the average work-related impairment caused by a disability, a claim for "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (noting that the level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, training in business administration and computer programming, and history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's eighth grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master's degree in education and part-time work as a tutor).

Having reviewed all of the evidence in this case, the Board finds the most pertinent evidence to include: a letter written on the Veteran's behalf by a private audiologist, who is referred to hereinafter as Dr. J. P. (received in July 2016); a DBQ completed on behalf of the Veteran by Dr. J. P. (received in July 2016);  the report from an April 2016 VA examination; and the Veteran's VA treatment records.

The Veteran and Dr. J. P. appear to both assert that the Veteran has been rendered unemployable as a result of the severity of his service-connected hearing loss.  Dr. J. P. stated in the aforementioned letter that the Veteran was unable to work in noisy environments, is prevented from communicating face-to-face and over the telephone with others, posed a safety risk, and was significantly impaired in his ability to work in most job assignments whether with or without adaptation, as a result of his service-connected hearing loss.  That contention, however, is refuted and outweighed by evidence to the contrary.

For example, though the Veteran's hearing loss has been shown to have been gradually worsening over time, his VA treatment records indicate that as recently as July 2015 he has been able to drive a car without problems, perform a multitude of other activities of daily living, clean, do yard work, shop for groceries, see (and presumably interact with) his grandchildren regularly, teach gun safety to boy scouts, go target shooting, and perform other recreational activities.  Those records also indicate that in March 2015, his speech was coherent and normal, and he had to turn his hearing aid off when family recently visited because they were too loud.  

The Veteran was afforded a VA examination in April 2016 for his hearing loss and tinnitus, and the examiner found that with hearing aids and slower, deliberately enunciated speech, the Veteran is able to function in his daily life (and presumably, he is thus not rendered unable to obtain and maintain gainful employment due solely to his service-connected hearing loss).  The examiner also noted, in relevant part, that the Veteran felt that no one would hire him due to his hearing loss and his age, that the Veteran stated that he was capable of performing certain work but chooses not to, that the Veteran is not actively looking for employment and retired for other reasons in 2003 from his previous employment, and that the Veteran would not work even if he was offered employment.

The evidence of record reflects that the Veteran has hearing aids and is able to hear well enough to communicate with others when he uses them.  The Veteran and Dr. J. P.'s contentions to the contrary are substantially outweighed by the other evidence mentioned above on that point.  One reason is that Dr. J. P.'s statement is somewhat internally inconsistent, in that Dr. J. P. stated that the Veteran was unemployable and unable to communicate with others, yet Dr. J. P. also stated that at the time of his or her examination of the Veteran, the Veteran was working or volunteering as a shooting instructor.  It would logically follow that if the Veteran was able to communicate as a shooting instructor, he would be able to communicate similarly in a work environment.

Furthermore, while it is not indicated whether Dr. J. P. reviewed the Veteran's claims file, the VA examiner clearly indicated that she did review his claims file.  Dr. J. P. may not have seen the medical treatment records indicating, in essence, that the Veteran hears too loudly when he has his hearing aids in.  The VA examiner, however, did review the Veteran's claims file, and thus presumably based her opinion on more information than Dr. J. P. based his opinion on.  Dr. J. P.'s opinion was also in substantial part a verbatim replication of an earlier similar letter received by another private audiologist in support of an earlier claim by the Veteran for entitlement to TDIU.  See Medical Treatment Record received October 7, 2009.  In light of that fact, especially when considered together with the above findings, Dr. J. P.'s July 2016 letter must be found to have less probative value than the VA examiner's opinion.

Having considered the record as a whole, with an emphasis on that mentioned above, the Board finds that the Veteran has not been rendered unable to obtain and maintain gainful employment as a result of his service-connected hearing loss or any of his other service-connected disabilities.


ORDER

Entitlement to individual unemployability is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


